I would sustain the first assignment of error for the reasons stated by the majority.
The battered woman syndrome is not appropriate in an affirmative action against the man charged with assault.
I would also sustain the second assignment of error.
When the trial court specifically instructs the jury that a witness is an expert, or states that "I [the trial judge] consider [this witness] to be an *Page 684 
expert witness," the judge may reasonably be understood to have placed his "stamp of approval" on the witness's testimony. Reasonable jurors could conclude that the trial judge has expressed an opinion on the credibility of the witness and the value of the witness's testimony.
The fact that the judge has permitted the opinions to be given does not mean that he vouches to the jury for any part of the credibility of the witness, including the claim of the witness to expertise. Expertise is an inextricably interwoven element of credibility and the judge should not appear to be endorsing the witness, backhandedly or otherwise.
Reasonable jurors can conclude, depending upon the evidence, that the so-called expert is really a "hot air merchant."
The judge, in handling his "law call" on permitting the opinions to be given, should take care not to appear to be expressing an opinion as to credibility.
The language here was not tightly crafted and should have been clarified upon the timely objection that was made.
The opening phrase, "* * * that I consider an expert witness * * *," coupled with the concluding, "we have to rely on them," was both incorrect and prejudicial. We do not have to rely upon them. Jurors are free to elect to rely upon them, should they choose to do so, depending upon how they evaluate all the evidence and that includes the witness's claim to expertise.
The trial judge's act of "passing the witness on voir dire," so to speak, does not bind the jury. Nothing in Evid.R. 104(A) or 702 states anything to the contrary.